DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriately descriptive titles may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. (MPEP § 606.01).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 15, 17, 19 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 15, the phrase “coupled an electrical power grid” is grammatically incorrect. 
Regarding claim 15, the phrase “or the turbine controller” should be amended to, it seems, —or to 
Regarding claim 17, line 3, the phrase “being configured communicate” is grammatically incorrect. 
Regarding claim 17, line 7, the phrase “is configured select” is grammatically incorrect. 
Regarding claim 17, line 9, the limitation “the rotational speed” is recited.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the phrase “the rotational speed” will be read as —a rotational speed—.
Regarding claim 19, the phrase “being configured to increase […] and decrease a torque” should be amended to, it seems, —being configured to increase […] and to decrease a torque—.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 14, 20, the limitation “a current condition of a generator” is vague and indefinite.  Notably, the claim does not make clear what may comprise “a current condition of a generator”—whether it may be, e.g., a value of a generator electrical “current” or whether it 
Regarding claims 1, 14, 20, the limitation “detect[ing] an approach of the current condition to a current-dependent limit” is vague and indefinite.  
First, the claim does not make clear what “an approach of the current condition to a current-dependent limit” (emphasis added) may comprise.  If “an approach” comprises, e.g., a passing of a threshold value, such should be made clear.  Otherwise, if the term “approach” is simply intended to mean that the “current condition” is, e.g., getting near to the “current-dependent limit,” then the term “approach” would appear to be a relative term, rendering the claim indefinite, as the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Second, the claim does not make clear what “a current-dependent limit” may comprise.  Specifically, the phrase appears to indicate that the “limit” is “dependent” on a “current” value, but fails to make clear what value(s) or variable(s) the “limit” is for (e.g., is it a voltage limit, a power limit, torque limit, etc.?).
Regarding claims 1, 20, the limitation “affecting a speed of the generator so as to alter a rotor/stator balance of the generator such that the current-dependent limit is not exceeded” is vague and indefinite.  
First, the phrase “a rotor/stator balance of the generator” is vague and indefinite.  Notably, the claim fails to make clear what a “rotor/stator balance of the generator” may comprise, including whether it may be a “balance” between, e.g., mechanical forces, electrical currents (or other electrical values), torque values, or some other values.  Furthermore, the claim and a “stator” or of a “rotor” or a “stator” (as would be indicated by the slash “/”).
Second, the claim fails to make clear how a “rotor/stator balance” may be “alter[ed]”.
Third, the phrase “affecting a speed […] so as to alter a rotor/stator balance […] such that the current-dependent limit is not exceeded” is unclear.  Notably, the interim term “a rotor/stator balance” does not appear to be positively linked to the claimed invention, and so long as the “speed” is “affect[ed]” in a manner “such that the current-dependent limit is not exceeded,” then it would appear that the claim limitation would be met.
Regarding claims 3, 19, the limitation “the current-dependent limit is a high-speed limit of the generator corresponding to a rotor current limit of the generator” is vague and indefinite.  
Notably, the limitation “current-dependent limit” appears to indicate that the “limit” is “current-dependent”—i.e., “dependent” on a value of a “current”.  However, the limitation here indicates that the “current-dependent limit” simply “correspond[s] to a rotor current limit”, rather than indicating that the “current-dependent limit” actually depends on, or is a function of, a “current” as the feature’s name would imply.
Furthermore, the term “high-speed limit” is vague and indefinite.  The term “high” is a relative term which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 4, 
Regarding claims 5, 10, the limitation “receiving […] at the environmental condition” is vague and indefinite.  Notably, use of the preposition “at” renders the limitation indefinite, as it is unclear what “receiving at [a] condition” is intended to comprise, especially in light of the fact that the claims fail to make clear what an “environmental condition” may comprise.
Regarding claims 5, 10, the limitation “selecting, with the controller, the operating parameter based on […]” is vague and indefinite.  Notably, the claims appear to set forth the step of “selecting” the “operating parameter” after the step of “adjusting” the “operating parameter” has been carried out (as set forth in claims 4, 9, upon which claims 5, 10 are respectively dependent).  It is unclear how an “operating parameter” may be “select[ed]” after said “operating parameter” has already been “adjust[ed]”.  If the step of “selecting” the “operating parameter” is carried out first, then the claims should be clarified to reflect this.
Regarding claim 6, the limitation “adjusting the operating parameter of the wind turbine further comprises increasing a torque of the generator” (emphasis added) is vague and indefinite.  Notably, the claim appears to indicate that the step of “adjusting the operating parameter” comprises, in addition to “adjusting the operating parameter,” a step of “increasing a torque of the generator”.  However, in context of the invention, it appears that the “adjusting the operating parameter” step may, actually, be defined as “increasing a torque of the generator”.  The claim should be clarified to indicate whether a single step or two steps is/are required.
Regarding claim 7, the limitation “adjusting the operating parameter of the wind turbine further comprises pitching at least one rotor blade […]” (emphasis added) is vague and indefinite.  Notably, the claim appears to indicate that the step of “adjusting the operating parameter” comprises, in addition to “adjusting the operating parameter,” a step of “pitching at least one rotor blade […]”.  However, in context of the invention, it appears that the “adjusting defined as “pitching at least one rotor blade […]”.  The claim should be clarified to indicate whether a single step or two steps is/are required.
Regarding claim 7, the limitation “pitching at least one rotor blade of the wind turbine so as to decelerate a rotor of the wind turbine for the environmental condition” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear how the limitation “for the environmental condition” is intended to further limit the “pitching […] so as to decelerate a rotor”.
Regarding claims 8, 19, the limitation “the current-dependent limit is a low limit corresponding to a stator current limit of the generator” is vague and indefinite.    
Notably, the limitation “current-dependent limit” appears to indicate that the “limit” is “current-dependent”—i.e., “dependent” on a value of a “current”.  However, the limitation here indicates that the “current-dependent limit” simply “correspond[s] to a stator current limit”, rather than indicating that the “current-dependent limit” actually depends on, or is a function of, a “current” as the feature’s name would imply.
Furthermore, the term “low limit” is vague and indefinite.  The term “low” is a relative term which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Additionally,
Regarding claim 9, the limitation “affecting the speed of the generator further comprises adjusting an operating parameter of the wind turbine so as to increase a shaft speed of the generator” (emphasis added) is vague and indefinite.  
First, the claim appears to indicate that the step of “affecting the speed of the generator” comprises, in addition to “affecting the speed of the generator,” a step of “adjusting an operating parameter of the wind turbine so as to” then “increase a shaft speed of the generator”.  However, in context of the invention, it appears that the “affecting the speed of the generator” step may, actually, be defined as “adjusting an operating parameter of the wind turbine so as to increase a shaft speed of the generator”.  The claim should be clarified to indicate whether a single step or two steps is/are required.
Second, the claim fails to make clear what “an operating parameter of the wind turbine” may comprise.
Regarding claim 11, the limitation “adjusting the operating parameter of the wind turbine further comprises decreasing a torque of the generator” (emphasis added) is vague and indefinite.  The claim fails to make clear whether a single step or two steps is/are required.  See above regarding claims 6, 7, 9 for further discussion.
Regarding claim 12, the limitation “adjusting the operating parameter of the wind turbine further
Regarding claim 15, the limitation “the grid sensor being configured to detect a grid condition anticipated to drive the current condition to the current-dependent limit” (emphasis added) is vague and indefinite.  The limitation is narrative and generally confusing.  
First, the claim fails to make clear what a “grid condition” which may be “anticipated to drive the current condition to the current-dependent limit” may or may not comprise.  Furthermore, the claim fails to make clear whether it is the “grid sensor” which may be performing the “anticipat[ing]” calculation, or whether the “grid sensor” is simply sensing, for example, a current, and a value of the current is later used to determine whether or not the “grid condition” may “drive the current condition to the current-dependent limit”.
Second, the claim fails to make clear what action the feature of “driv[ing] the current condition to the current-dependent limit” may comprise, especially in light of the ambiguities of the terms “the current condition” and “the current-dependent limit” themselves, as discussed hereinabove.
Regarding claim 16, the limitation “the environmental sensor being configured to detect an environmental condition anticipated to drive the current condition to the current-dependent limit” (emphasis added) is vague and indefinite.  The limitation is narrative and generally confusing.  
First, the claim fails to make clear what an “environmental condition” which may be “anticipated to drive the current condition to the current-dependent limit” may or may not comprise.  Furthermore, the claim fails to make clear whether it is the “environmental sensor” which may be performing the “anticipat[ing]” calculation, or whether the “environmental sensor” is simply sensing, for example, a wind speed, and a value of the wind speed is later used to 
Second, the claim fails to make clear what action the feature of “driv[ing] the current condition to the current-dependent limit” may comprise, especially in light of the ambiguities of the terms “the current condition” and “the current-dependent limit” themselves, as discussed hereinabove.
Regarding claim 17, the limitation “the pitch sensor being configured communicate a pitch setpoint indication to the turbine controller” is vague and indefinite.  Notably, the claim appears to be redefining the term “sensor”.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pitch sensor” here appears to be used by the claim to mean a simple “communication device” while the accepted meaning is “a mechanical device sensitive to light, temperature, radiation level, or the like, that transmits a signal to a measuring or control instrument”1 and, here, a “pitch sensor”—without the additional claim language of “configured communicate a pitch setpoint indication to the turbine controller”—would otherwise appear to be understood as a “sensor” which senses a “pitch” of, e.g., one of the blades of the wind turbine.  The term is indefinite because the specification does not clearly redefine the term.
Regarding claim 17, the limitation “a rotational speed sensor operably coupled to the turbine controller, the rotational speed sensor being directed at a high-speed shaft of the wind turbine” (emphasis added) is vague and indefinite.  The claim fails to make clear what “rotational speed” the “rotational speed sensor” may be “sens[ing]”.  Furthermore, the claim fails to make clear what “being directed at a high-speed shaft” may comprise, especially as it would not appear that a spatial orientation of the “rotational speed sensor” would be pertinent to the claimed invention.  If the orientation is pertinent, such pertinence should be clearly set forth in the claim.
Regarding claims 17, 18, the limitation “the pitch setpoint” is recited.  There is insufficient antecedent basis for this limitation in the claims, thereby rendering the claimed invention vague and indefinite.
Regarding claim 17, the limitation “the turbine controller is configured select an operating parameter to adjust so as to affect a speed of the generator based at least on the pitch setpoint of the rotor in relation to the environmental condition, the rotational speed of the high-speed shaft, and the current condition of the generator” is vague and indefinite.  The claim fails to make clear whether the “turbine controller” is only “configured to select” the “operating parameter” or whether the “turbine controller” also positively controls or “adjust[s]” the “speed of the generator”—or performs some other control action—once the “operating parameter” has been “select[ed]”.
Regarding claim 18, the limitation “a blade pitch control mechanism operably coupled to at least one blade of a rotor of the wind turbine so as to establish the pitch setpoint for the at least one blade” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear what action may be comprised by “establish[ing] the pitch setpoint”.  For example, is the 
Regarding claim 19, the claim sets forth two separate recitations of the feature “a torque parameter of the generator” but fails to make clear whether these are truly separate and distinct (which could be done using, e.g., —first— and —second— qualifiers) or whether reference was intended to be made to one and the same “torque parameter of the generator”.
Regarding claim 19, the claim sets forth two separate recitations of the feature “a generator speed setpoint” but fails to make clear whether these are truly separate and distinct (which could be done using, e.g., —first— and —second— qualifiers) or whether reference was intended to be made to one and the same “generator speed setpoint”.
Regarding claim 19, the limitation “the current-dependent limit is a high-speed limit corresponding to a rotor current limit” is vague and indefinite.
First, the term “high-speed” is a relative term which renders the claim indefinite.  The terms “high” / “high-speed” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Second, the claim fails to make clear to what “speed” reference is being made—e.g., a wind “speed,” a “speed” of a wind turbine rotor, generator shaft, or other element.
Regarding claim 19, the limitation “the current-dependent limit is a low-speed limit corresponding to a stator current limit” is vague and indefinite.
First, the term “low-speed” is a relative term which renders the claim indefinite.  The terms “low” / “low-speed” are not defined by the claim, the specification does not provide a 
Second, the claim fails to make clear to what “speed” reference is being made—e.g., a wind “speed,” a “speed” of a wind turbine rotor, generator shaft, or other element.
Regarding claim 20, the limitation “operating a generator of the wind turbine at a new rated power which is greater than a nominal power rating for the generator” is vague and indefinite.  
First, the claim fails to make clear what a “new rated power” may comprise, including in what way such a “power” may be qualified as “new”.
Second, the phrase “nominal power rating” is vague and indefinite.  The term “nominal” is a relative term which renders the claim indefinite.  The term “nominal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Third, the claim fails to make clear what the intended difference in scope between a “rated power” and a “power rating” may be.  If these terms are intended to refer to one and the same concept, such should be made clear.  Otherwise, if these terms are different, the difference(s) therebetween should be made clear.
Regarding claims 2-13; and claims 15-19, they are dependent on claims 1 and 14, respectively, and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14, as best understood, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Klodowski et al. (US 2016/0341179 A1).
Regarding claim 1, as best understood, Klodowski et al. discloses a method for controlling a wind turbine (wind turbine 100), the method comprising: 
determining, with a controller (e.g., converter controller 262), a current condition of a generator of the wind turbine (via, e.g., voltage/electric current sensors 254, 256, which detect current voltage and electric current conditions of the generator stator bus 208 and generator rotor bus 212, respectively); 
detecting, with the controller, an approach of the current condition to a current-dependent limit (e.g., approach of an operational parameter to an operating limit, where the operational parameter may be an electrical current; see, e.g., Abstract, ¶¶ 23, 45, 50); and 

Regarding claim 14, as best understood, Klodowski et al. discloses a system for controlling a wind turbine (wind turbine 100), the system comprising: 
a current sensor (e.g., voltage/electric current sensors 254, 256, which detect current voltage and electric current conditions of the generator stator bus 208 and generator rotor bus 212, respectively) operably coupled to a generator (generator 118) of the wind turbine (wind turbine 100); 
a converter controller (e.g., converter controller 262) operably coupled to the current sensor and the generator (see, e.g., ¶ 36), the converter controller configured to determine a current condition of the generator and to detect an approach of the current condition to a current-dependent limit (e.g., approach of an operational parameter to an operating limit, where the operational parameter may be an electrical current; see, e.g., Abstract, ¶¶ 23, 45, 50); and  26327729-US-1/GECW-909 
a turbine controller (turbine controller 202) operably coupled to the converter controller (converter controller 262), the turbine controller being configured to affect a speed of the generator such that the current-dependent limit is not exceeded and the wind turbine can operate at a rated power (see, e.g., ¶¶ 45, 46: turbine controller 202 can adjust/affect rotational speed of rotor 106, which would also adjust/affect the generator speed, as they are linked—see, e.g., Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 20, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Klodowski et al. (US 2016/0341179 A1) in view of Avagliano et al. (US 2006/0273595 A1).
Regarding claim 20, as best understood, Klodowski et al. discloses a method for a wind turbine (wind turbine 100), the method comprising: 
determining, with a controller (e.g., converter controller 262), a current condition of the generator (via, e.g., voltage/electric current sensors 254, 256, which detect current voltage and electric current conditions of the generator stator bus 208 and generator rotor bus 212, respectively); 
detecting, with the controller, an approach of the current condition to a current-dependent limit (e.g., approach of an operational parameter to an operating limit, where the operational parameter may be an electrical current; see, e.g., Abstract, ¶¶ 23, 45, 50); and 
affecting a speed of the generator so as to alter a rotor/stator balance of the generator such that the current-dependent limit is not exceeded and the wind turbine can operate at the new rated power (see, e.g., ¶ 45: the rotational speed of the rotor 106 may be adjusted to stay within the operating limit; adjusting the rotational speed of the rotor 106 would also adjust the generator speed, as they are linked—see, e.g., Fig. 2).

On the other hand, Avagliano et al. (Figures 3-5) discloses a method for upgrading a power production capability of a wind turbine (wind turbine generators 14, 16, 18), the method notably comprising: 
operating a generator of the wind turbine at a new rated power which is greater than a nominal power rating for the generator (see, e.g., Fig. 5: the rated power output of the wind turbine generator may be intermittently increased based upon assessment of monitored operating parameters).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klodowski et al. with the step of operating a wind turbine generator at a new, higher rated power, as taught by Avagliano et al., for the purpose of efficiently and cost effectively harnessing higher wind energy during high wind speed conditions, while also ensuring baseline life of the wind turbine generator (see, e.g., ¶ 6).
Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
July 23, 2021

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Random House Unabridged Dictionary, © Random House, Inc. 2021.